Citation Nr: 0844075	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-13 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy.

2.  Entitlement o service connection for carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The veteran had active service from May 1968 to April 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The issue of entitlement to service connection for carpal 
tunnel syndrome is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1986 Board decision denied the appellant's claim 
for entitlement to service connection for peripheral 
neuropathy.  

2.  Evidence associated with the claims file after the last 
final denial in July 1986 is new evidence, and when 
considered with the previous evidence of record, it does not 
raise a reasonable possibility of substantiating the 
appellant's claim.


CONCLUSIONS OF LAW

1.  The July 1986 Board decision is final.  38 U.S.C.A. §§ 
7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  Evidence received since July 1986 Board decision in 
connection with veteran's request to reopen a claim of 
service connection for peripheral neuropathy is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23, 353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in April 2005 and August 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The August 2006 letter provided this notice to the 
veteran.  

The Board observes that the April 2005 letter was sent to the 
veteran prior to the November 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the August 2006 letter fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2007), 
and Dingess, supra.  The Board notes that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) 
constitutes "readjudication decisions" that comply with all 
due process requirements if preceded by adequate VCAA 
notice.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  Therefore, as a matter of law, providing the veteran 
with VCAA-compliant notice prior to a readjudication 
"cures" any timing problem resulting from any deficiency in 
notice content or the lack of notice prior to an initial 
adjudication.  See id., citing Mayfield, 444 F.3d at 1328.  
The Board notes in this instance that there was no 
readjudication following the issuance of the August 2006 
letter, however, the Board has concluded that the 
preponderance of the evidence is against the veteran's 
claims.  Therefore, any questions as to the appropriate 
disability rating or effective date to be assigned have been 
rendered moot.

With respect to the appellant's request to reopen a 
previously disallowed claim, in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held that in order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence - 
evidence that is both new and material.  The terms "new" 
and "material" have specific, technical meanings that are 
not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation, however, does not modify the requirements 
discussed above.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
The Board notes that the April 2005 letter provided this 
notice to the veteran.

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary only if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment and VA treatment records are 
associated with the claims folder.  After a review of the 
record, the Board finds that an examination is not necessary 
because new and material evidence has not been presented or 
secured.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

A.  New and Material Evidence

The Board notes that the veteran's current claim is one of 
entitlement to service connection for peripheral neuropathy.  
This claim is based upon the same factual basis as his 
original claim of entitlement to service connection for 
peripheral neuropathy, which was denied in the July 1986 
Board decision.  As such, it is appropriate for the Board to 
consider this claim as a request to reopen the previously 
denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  

Generally, an unappealed Board denial is final under 38 
U.S.C.A. §§ 7103 and 7104 (West 2002).  However, the veteran 
may request that VA reopen his claim upon the receipt of 'new 
and material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  Id.  See also 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  
According to 38 C.F.R. § 3.156(a) (2008), 'new and material' 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The veteran was previously denied entitlement to service 
connection for peripheral neuropathy by a July 1986 Board 
decision.  The claim was denied on the basis that there was 
no evidence of peripheral neuropathy having been incurred in 
or aggravated by service or of peripheral neuropathy having 
been diagnosed after service.  The evidence under 
consideration at that time consisted of service treatment 
records, a September 1983 Agent Orange examination, VA 
treatment records dating from December 1983 to December 1984, 
April 1984 private hospital records, a June 1984 compensation 
and pension (C&P) examination, a February 1985 RO hearing 
transcript, and a November 1985 C&P examination.  The veteran 
did not appeal this decision, and the July 1986 Board 
decision became final.  38 U.S.C.A. §§ 7103 and 7104 (West 
2002); 38 C.F.R. § 20.1100 (2008).

In March 2005, the veteran filed to reopen his claim for 
entitlement to service connection for peripheral neuropathy.  
A November 2005 RO rating decision denied the veteran's 
application to reopen due to lack of new and material 
evidence.  The veteran was again notified of his appellate 
rights, and perfected an appeal of this issue.  New evidence 
received since the November 2005 rating decision includes 
September 2005 treatment records from the Columbus VAMC and a 
transcript from an April 2006 DRO hearing. 

The Board has carefully reviewed the newly submitted  
evidence.  And while such evidence is considered new, it is 
not material.  More specifically, it does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim.

In order to warrant service connection for peripheral 
neuropathy the veteran would have to show (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Even 
without an in-service diagnosis, the veteran could still 
obtain service connection if he met the presumption.  To meet 
the presumption, the veteran would have to show that the 
condition was discovered and manifested to degree of 10 
percent or more within the presumptive period, which for this 
specific condition is a period that ends one year from the 
day after the veteran's last exposure to a herbicide agent 
during active military service.  See C.F.R. 3.307(a)(6)(ii).  

The Board acknowledges that new medical evidence was obtained 
in regards to the veteran's claim for peripheral neuropathy.  
The RO obtained an EMG report conducted at the VA outpatient 
clinic in Columbus in September 2005 that stated that the 
veteran was morbidly obese and that the veteran did have a 1+ 
non-pitting edema in his lower limbs extending to above the 
ankle.  The veteran's patellar reflexes were 1+ bilaterally 
with absent ankle reflexes bilaterally.  The examiner's 
impression was that the veteran is suffering from chronic 
sensorimotor, predominantly axonal polyneuropathy consistent 
with hyperglycemia and/or alcohol use.  In addition, the RO 
obtained the report of a June 2005 examination at the 
Columbus VAMC which stated that the veteran reported numbness 
in his extremities that started in the early 1980s.  Upon 
examination the veteran was found to be suffering from 
bilateral severe mononeuropathy at the wrist and possible 
polyneuropathy of the lower extremities.  The Board finds 
that this evidence is new as it has not been previously 
considered.  However, as will be explained below, the 
evidence, while new, is not material.  

With respect to the basis for the July 1986 Board denial, the 
Board observes that none of the newly submitted evidence 
demonstrates that the veteran has peripheral neuropathy that 
is related to his military service.  Of record at the time of 
the July 1986 Board denial was the report of the veteran's 
September 1983 Agent Orange examination in which the veteran 
stated that his peripheral neuropathy started in 1982.  Given 
the veteran's claim that the initial onset of his peripheral 
neuropathy was twelve years after his separation from 
service, it is clear that the veteran does not meet the 
presumption and there is no evidence of record that the 
veteran was treated for peripheral neuropathy while in 
service.  Therefore any new evidence produced would have to 
demonstrate that the veteran had been treated for peripheral 
neuropathy during service, or during the presumptive period 
following service, in order to be considered material.  The 
Board finds that the new evidence provided by the veteran 
does not meet this requirement and therefore cannot be 
considered material. 

In light of the above, the Board finds that the evidence 
obtained in conjunction with the veteran's request to reopen 
his previously disallowed claim, while new, is not material.  
In this regard, none of the evidence associated with the 
record since the July 1986 Board decision demonstrates that 
the veteran has peripheral neuropathy that is related to his 
military service.  Since none of this newly submitted 
evidence pertains to the reasons for the prior denial nor 
raises the reasonable possibility of substantiating the 
veteran's underlying claim, his request to reopen the 
previously disallowed claim of entitlement to service 
connection for peripheral neuropathy is denied.  38 C.F.R. § 
3.156(a).  


ORDER

The veteran's request to reopen a previously disallowed claim 
of entitlement to service connection for peripheral 
neuropathy is denied.


REMAND

With regard to the veteran's claim of entitlement to service 
connection for carpal tunnel syndrome, denied by RO rating 
decision dated in November 2005, the record reflects that the 
veteran filed a notice of disagreement with the RO's decision 
in November 2005.  See 38 C.F.R. § 20.201 (2008).  The Court 
has now made it clear that the proper course of action when a 
timely notice of disagreement has been filed is to remand the 
matter to the RO.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to this 
issue.  38 C.F.R. § 19.26 (2008).  The veteran will then have 
the opportunity to file a timely substantive appeal if he 
wishes to complete an appeal as to the issue of entitlement 
to service connection for carpal tunnel syndrome. 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the 
issue of entitlement to service 
connection for carpal tunnel syndrome.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect 
an appeal of any issue to the Board.  
See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should 
not be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


